Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herbert Hoffman on 5/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1		At line 18, after “single point”, --, wherein the connectors are selected from the group consisting of magnetic or electrostatic forces, chemical bonds, an adhesive, van der Waals forces or a phase change material, a press fit connection, and an interference fit-- is added. 

Claim 34	At line 16, after “axis”, --, wherein the connectors are selected from the group consisting of magnetic or electrostatic forces, chemical bonds, an adhesive, van der Waals forces or a phase change material, a press fit connection, and an interference fit, and wherein the first connector is positioned at a location at the first end of the body member and faces in a direction that opposes the single point intersection of the first axis and the second axis, and wherein the second connector is positioned at a location at the second end of the body member that faces in a direction toward the single point intersection of the first axis and the second axis-- is added. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Claim 35 - The 112 rejection is withdrawn because of the attachment "assemblies"..."connected" amendment, the claim as amended being allowable over the art of record.           
Claim 1 - The claim is allowed over the art of record because more structure has been added to the claim regarding the connectors. 
Claim 34 - The claim is allowed over the art of record because more structure has been added to the claim regarding the connectors and the subject matter of claim 58 has been incorporated into the claim, which Examiner indicated in the interview was necessary to distinguish the claimed invention over the art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633